Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“generating a signal from an energy receiver of a wearable photoplethysmography device, the signal generated by the energy receiver, at least in part, being based upon at least a portion of energy that was initially projected by an energy transmitter of the wearable photoplethysmography device operating to measure medical signs of a user; 
selecting a subset of wave features of a plurality of wave features of the signal; 
determining wave metric calculations of a set of wave metric calculations for the subset of wave features;
classifying the signal by applying a validity classifier to at least one of the wave metric calculations to generate a validity score, the validity classifier generated based on the set of wave metric calculations and used to determine if the wearable photoplethysmography device is correctly positioned on the user; comparing the validity score to a validity threshold to determine if the wearable photoplethysmography device is correctly positioned; 
controlling operation of the wearable photoplethysmography device based on whether it is determined the wearable photoplethysmography device is correctly positioned based on a comparison of the validity score to the validity threshold;
classifying the signal by applying the validity classifier to the wave metric calculations of the set of wave metric calculations to generate a plurality of validity scores including the validity score for the signal: 
applying temporal smoothing to the plurality of validity scores for the signal to generate a smoothed validity score; comparing the smoothed validity score to the validity threshold to determine if the wearable photoplethysmography device is correctly positioned in operating to measure the medical signs of the user; 
and 
controlling operation of the wearable photoplethysmography device based on whether it is determined the wearable photoplethysmography device is correctly positioned in operating to measure the medical signs of the user based on a comparison of the smoothed validity score to the validity threshold”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793